EX-10.12 2 ex10-12.htm EXHIBIT 10.12 MAM SOFTWARE GROUP INC ESPP

Exhibit 10.12

 

MAM SOFTWARE GROUP, INC.

 

2011 EMPLOYEE STOCK PURCHASE PLAN

 

 

TABLE OF CONTENTS

 

 

Page

Page

Section 1.

Purpose

A-3 Section 2. Definitions A-3 Section 3. Eligibility A-5 Section 4. Offering
Periods A-5 Section 5. Participation A-5 Section 6. Payroll Deductions A-5
Section 7. Grant of Option A-6 Section 8. Exercise of Option A-6 Section 9.
Delivery A-7 Section 10. Withdrawal A-7 Section 11. Termination of Employment
A-7 Section 12. Interest A-7 Section 13. Stock A-7 Section 14. Administration
A-8 Section 15. Designation of Beneficiary A-8 Section 16. Transferability A-8
Section 17. Use of Funds A-8 Section 18. Reports A-8 Section 19. Adjustment Upon
Changes in Capitalization, Dissolution, Liquidation, Merger or Asset Sale A-8
Section 20. Amendment or Termination A-9 Section 21. Conditions Upon Issuance of
Shares A-10 Section 22. Term of Plan A-10 Section 23. Notices A-10

 

 

 

--------------------------------------------------------------------------------

 

MAM SOFTWARE GROUP, INC. 2011 EMPLOYEE STOCK PURCHASE PLAN

 

Section 1. Purpose.

 

The purpose of the MAM SOFTWARE GROUP, INC. 2011 EMPLOYEE STOCK PURCHASE PLAN
(the “Plan”) is to promote the interest of MAM Software Group, Inc., a Delaware
corporation (“MAM Software”) and its stockholders by providing employees of MAM
Software and its Designated Subsidiaries with an opportunity to purchase Common
Stock of MAM Software through accumulated payroll deductions. By encouraging
stock ownership, MAM Software seeks to attract, retain and motivate employees
and to encourage them to devote their best efforts to the business and financial
success of MAM Software. It is the intention of MAM Software to have the Plan
qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code. The
provisions of the Plan, accordingly, shall be construed in a manner consistent
with the requirements of that section of the Code.

 

Section 2. Definitions.

 

For purposes of the Plan, the following capitalized terms shall have the
following meanings:

 

2.1 “Board of Directors” or “Board” means the Board of Directors of MAM
Software.

 

2.2 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.3 “Committee” means the compensation committee of the Board, and shall consist
solely of three or more Board members who are not employees of MAM Software or
any Subsidiary unless otherwise determined by the Board. If no compensation
committee exists, or for any other reason as may be determined by the Board it
decides to serve as the Committee, the Board shall be considered the Committee
and may take any action under the Plan that would otherwise be the
responsibility of the Committee.

 

2.4 “Common Stock” means the common stock, $0.0001 par value, of MAM Software.

 

2.5 “Compensation” means all base straight time gross earnings and commissions,
but exclusive of payments for overtime, shift premium, incentive compensation,
incentive payments, bonuses and other compensation.

 

2.6 “Designated Subsidiary” means any Subsidiary that has been designated by the
Committee from time to time in its sole discretion as eligible to participate in
the Plan.

 

2.7 “Employee” means any individual who is an employee of MAM Software or a
Designated Subsidiary as the term is used in Treasury Regulation Section
1.423-2(e) and described in Treasury Regulation Section 1.421-1(h); PROVIDED,
HOWEVER, EMPLOYEES WHO HAVE BEEN EMPLOYED LESS THAN THIRTY (30) DAYS PRIOR TO
THE APPLICABLE OFFERING PERIOD, EMPLOYEES WHOSE CUSTOMARY EMPLOYMENT WITH MAM
SOFTWARE IS TWENTY (20) HOURS OR LESS PER WEEK, EMPLOYEES WHOSE CUSTOMARY
EMPLOYMENT WITH MAM SOFTWARE IS FOR NOT MORE THAN FIVE (5) MONTHS IN ANY
CALENDAR YEAR, AND EMPLOYEES WHO ARE RESIDENTS OF OR EMPLOYED IN ANY
JURISDICTION IN WHICH SUCH A PLAN IS PROHIBITED UNDER APPLICABLE LAW SHALL NOT
BE DEEMED EMPLOYEES FOR THE PURPOSES OF THIS PLAN. For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by MAM Software.
Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the 91st day of such leave.

 

2.8 “Enrollment Date” means the first Trading Day of each Offering Period.

 

A-3

--------------------------------------------------------------------------------

 

2.9 “Exercise Date” means the last Trading Day of each Offering Period.

 

2.10 “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

2.10.1 If there should be a public market for the Common Stock on such date, the
closing price of the Common Stock as reported on such date on the composite tape
of the principal national securities exchange on which the Common Stock is
listed or admitted to trading, or, if no composite tape exists for such national
securities exchange on such date, then the closing price on the principal
national securities exchange on which the Common Stock is listed or admitted to
trading.

 

2.10.2 If the Common Stock is not listed or admitted on a national securities
exchange, the arithmetic mean of the closing bid price and closing asked price
for the Common Stock on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted).

 

2.10.3 If the day is not a Trading Day, and as a result, paragraphs 2.10.1 and
2.10.2 above are inapplicable, the “Fair Market Value” of the Stock shall be
determined as of the next earlier Trading Day. If paragraphs 2.10.1 and 2.10.2
above are otherwise inapplicable, then the “Fair Market Value” of the Common
Stock shall be as determined in good faith by the Committee.

 

2.11 “Highly Compensated Employee” has the same meaning as the term is used in
Section 414(q) of the Code.

 

2.12 “Offering Periods” means the period of approximately six (6) months during
which an option shall be granted and may be exercised pursuant to the Plan,
commencing on the first Trading Day on or after July 1st and January 1st of each
year following the approval of the Plan by MAM Software’s stockholders and the
Board of Directors, and terminating on the last Trading Day in the periods
ending six

(6) months later from each beginning date. Nothwithstanding the foregoing, the
first Offering Period shall commence on October 1, 2011 and shall terminate on
the last trading day on or before December 31, 2011. The duration and timing of
Offering Periods may be changed pursuant to Section 4 of this Plan.

 

2.13 “Plan” means this MAM Software Group, Inc. 2011 Employee Stock Purchase
Plan.

 

2.14 “Purchase Price” means the lesser of 85% of the Fair Market Value of a
share of Common Stock on the Exercise Date of the current Offering Period or 85%
of the Fair Market Value of a share of Common Stock on the Grant Date of the
current Offering Period; provided however, that the Purchase Price may be
adjusted by the Board or the Committee pursuant to Section 20.

 

2.15 “Reserves” means the number of shares of Common Stock covered by each
option under the Plan that have not yet been exercised and the number of shares
of Common Stock that have been authorized for issuance under the Plan but not
yet placed under option.

 

2.16 “Subsidiary” has the meaning set forth for “subsidiary corporation” in
Section 424(f) of the Code, whereby a Subsidiary means any corporation (other
than the employer corporation) in an unbroken chain of corporations beginning
with the employer corporation if, at the time of the granting of the option,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50 percent or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

 

2.17 “MAM Software” means MAM Software Group, Inc., a Delaware corporation.

 

2.18 “Trading Day” means a day on which the Over the Counter Bulletin Board
(“OTCBB”) quotation medium is open for trading; provided, however, if MAM
Software is no longer traded on the OTCBB then Trading Day shall mean a day on
which the quotation medium, market, or exchange on which MAM Software is
then-traded is open for trading. Section 3. Eligibility.

 

A-4

--------------------------------------------------------------------------------

 

Section 3. Eligibility

 

3.1 Any individual who is an Employee of MAM Software or a Designated Subsidiary
on a given Enrollment Date shall be eligible to participate in the Plan.

 

3.2 Notwithstanding any provision of the Plan to the contrary, no Employee shall
be granted an option under the Plan: (i) to the extent that, immediately after
the grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to section 424(d) of the Code) would own stock of MAM
Software and/or hold outstanding options to purchase such stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of the stock of MAM Software or of any Subsidiary thereof; or (ii) to the extent
that his or her rights to purchase stock under all employee stock purchase plans
of MAM Software and its Subsidiaries would accrue at a rate which exceeds
Two-Thousand, Four-hundred Dollars ($2,400) of fair market value of such stock
(determined at the time such option is granted) for each calendar year in which
such option is outstanding at any time.

 

Section 4. Offering Periods.

 

The Plan shall be implemented by consecutive Offering Periods with a new
Offering Period commencing and ending as set forth in Section 2.12, or on such
other date as the Committee shall determine, and continuing thereafter until
terminated in accordance with Section 20 hereof; provided, however, that the
first Offering Period under the Plan shall commence pursuant to Section 2.12.
Subject to compliance with the requirements of Section 423 of the Code (or any
successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Committee shall have the power to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future offerings without shareholder approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

 

Section 5. Participation.

 

5.1 An eligible Employee may become a participant in the Plan by completing a
Subscription Agreement authorizing payroll deductions in the form of Exhibit A
to this Plan and filing it with MAM Software’s payroll office prior to the
applicable Enrollment Date.

 

5.2 Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date after MAM Software receives the participant’s
Subscription Agreement and shall end on the last payroll in the Offering Period
to which such Subscription Agreement is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof. Section 6. Payroll Deductions.

 

Section 6. Payroll Deductions

 

6.1 At the time a participant files his or her Subscription Agreement, he or she
shall elect to have payroll deductions made on each payday during the Offering
Period in an amount not exceeding twenty-five percent (25%) of the Compensation
that he or she receives on each payday during the Offering Period.

 

6.2 All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

 

6.3 A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
MAM Software a new Subscription Agreement authorizing a change in payroll
deduction rate. The Committee may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in rate shall
be effective with the first full payroll period following five (5) business days
after MAM Software’s receipt of the new Subscription Agreement unless MAM
Software elects to process a given change in participation more quickly. A
participant’s Subscription Agreement shall remain in effect for successive
Offering Periods unless terminated as provided in Section 10 hereof.

 

A-5

--------------------------------------------------------------------------------

 

6.4 Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3.2 hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period. Payroll deductions shall recommence at the rate provided in such
participant’s Subscription Agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10 hereof.

 

6.5 At the time the option is exercised, in whole or in part, or at the time
some or all of MAM Software’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for MAM Software’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, MAM Software
may, but shall not be obligated to, withhold from the participant’s Compensation
the amount necessary for MAM Software to meet applicable withholding
obligations, including any withholding of any tax or benefits that may be
attributable to the sale or early disposition of Common Stock by the Employee.

 

Section 7. Grant of Option.

 

On the Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
the Exercise Date during such Offering Period (at the applicable Purchase Price)
up to a number of shares of MAM Software’s Common Stock determined by dividing
such Employee’s payroll deductions accumulated prior to such Exercise Date and
retained in the participant’s account as of the Exercise Date by the applicable
Purchase Price; provided, however, in no event will an eligible Employee be
permitted to purchase more than a number of shares equal to the result of $2,400
divided by the Fair Market Value of MAM Software’s Common Stock on the first
Trading Day during such Offering Period (subject to adjustment upon changes in
capitalization of MAM Software as provided in Section 19 hereof ); and provided
further that such purchase shall be subject to the limitations set forth in
Sections 3.2 and 13 hereof. Exercise of the option shall occur as provided in
Section 8 hereof, unless the participant has withdrawn pursuant to Section 10
hereof. The option shall expire on the last day of the Offering Period.

 

Section 8. Exercise of Option.

 

8.1 Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares shall be purchased; any payroll deductions accumulated in a
participant’s account which are not sufficient to purchase a full share shall be
retained in the participant’s account for the subsequent Offering Period,
subject to earlier withdrawal by the participant as provided in Section 10
hereof. Any other monies left over in a participant’s account after the Exercise
Date shall be returned to the participant or, at the election of the
participant, maintained in the Plan for use in subsequent Offering Periods.
During a participant’s lifetime, a participant’s option to purchase shares
hereunder is exercisable only by him or her.

 

8.2 If the Committee determines that, on a given Exercise Date, the number of
shares with respect to which options are to be exercised may exceed: (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Enrollment Date of the applicable Offering Period; or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the Committee
may in its sole discretion: (x) provide that MAM Software shall make a pro rata
allocation of the shares of Common Stock available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and continue all Offering Periods then in effect; or (y) provide
that MAM Software shall make a pro rata allocation of the shares available for
purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform
a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Exercise Date, and terminate any or all other Offering
Periods then in effect pursuant to Section 20 hereof. MAM Software may make pro
rata allocation of the shares available on the Enrollment Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by MAM Software’s
shareholders subsequent to such Enrollment Date.

 

A-6

--------------------------------------------------------------------------------

 

Section 9. Delivery.

 

Certificates evidencing the shares purchased upon exercise of a participant’s
option will be issued by MAM Software’s transfer agent as promptly as
practicable after each Exercise Date on which a purchase of shares occurs.
Notwithstanding the foregoing, shares purchased upon exercise of a participant’s
option may be held electronically by an uncertificated book-entry by MAM
Software’s transfer agent or by the Plan administrator.

 

Section 10. Withdrawal.

 

10.1 A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to MAM Software in the form
of Exhibit B to this Plan. All of the participant’s payroll deductions credited
to his or her account shall be paid to such participant promptly after receipt
of notice of withdrawal and such participant’s option for the Offering Period
shall be automatically terminated, and no further payroll deductions for the
purchase of shares shall be made for such Offering Period. If a participant
withdraws from an Offering Period, payroll deductions shall not resume at the
beginning of the succeeding Offering Period unless the participant delivers to
MAM Software a new Subscription Agreement.

 

10.2 A participant’s withdrawal from an Offering Period shall not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by MAM Software or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

Section 11. Termination of Employment.

 

Upon a participant’s ceasing to be an Employee, for any reason, he or she shall
be deemed to have elected to withdraw from the Plan and the payroll deductions
credited to such participant’s account during the Offering Period but not yet
used to exercise the option shall be returned to such participant or, in the
case of his or her death, to the person or persons entitled thereto under
Section 15 hereof, and such participant’s option shall be automatically
terminated. The preceding sentence notwithstanding, a participant who receives
payment in lieu of notice of termination of employment shall be treated as
continuing to be an Employee for the participant’s customary number of hours per
week of employment during the period in which the participant is subject to such
payment in lieu of notice.

 

Section 12. Interest.

 

No interest shall accrue on the payroll deductions of a participant in the Plan.

 

Section 13. Stock

 

13.1 Subject to adjustment upon changes in capitalization of MAM Software as
provided in Section 19 hereof, the maximum number of shares of MAM Software’s
Common Stock which shall be made available for sale under the Plan shall be
100,000 shares.

 

13.2 The participant shall have no interest or voting right in shares covered by
his or her option until such option has been exercised.

 

A-7

--------------------------------------------------------------------------------

 

13.3 Shares to be delivered to a participant under the Plan shall be registered
in the name of the participant or in the name of the participant and his or her
spouse jointly with the right of survivorship.

 

Section 14. Administration.

 

The Board or the Committee, as determined in the sole discretion of the Board,
shall administer the Plan. The Board or the Committee shall have full and
exclusive discretionary authority to construe, interpret and apply the terms of
the Plan, to determine eligibility and to adjudicate all disputed claims filed
under the Plan. Every finding, decision and determination made by the Board or
the Committee shall, to the full extent permitted by law, be final and binding
upon all parties.

 

Section 15. Designation of Beneficiary.

 

15.1 A participant, in its Subscription Agreement, may designate a beneficiary
who is to receive any shares and cash, if any, from the participant’s account
under the Plan in the event of such participant’s death subsequent to an
Exercise Date on which the option is exercised but prior to delivery to such
participant of such shares and cash. In addition, a participant may file a
written designation of a beneficiary who is to receive any cash from the
participant’s account under the Plan in the event of such participant’s death
prior to exercise of the option. If a participant is married and the designated
beneficiary is not the spouse, spousal consent shall be required for such
designation to be effective.

 

15.2 Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, MAM Software shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of MAM
Software), MAM Software, in its discretion, may deliver such shares and/or cash
to the spouse or to any one or more dependents or relatives of the participant,
or if no spouse, dependent or relative is known to MAM Software, then to such
other person as MAM Software may designate.

 

Section 16. Transferability.

 

Neither payroll deductions credited to a participant’s account nor any rights
with regard to the exercise of an option or to receive shares under the Plan may
be assigned, transferred, pledged or otherwise disposed of in any way (other
than by will, the laws of descent and distribution or as provided in Section 15
hereof) by the participant. Any such attempt at assignment, transfer, pledge or
other disposition shall be without effect, except that MAM Software may treat
such act as an election to withdraw funds from an Offering Period in accordance
with Section 10 hereof.

 

Section 17. Use of Funds.

 

All payroll deductions received or held by MAM Software under the Plan may be
used by MAM Software for any corporate purpose, and MAM Software shall not be
obligated to segregate such payroll deductions.

 

Section 18. Reports.

 

Individual accounts shall be maintained for each participant in the Plan.
Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.

 

Section 19. Adjustments Upon Changes in Capitalization, Dissolution,
Liquidation, Merger or Asset Sale.

 

19.1 Changes in Capitalization. Subject to any required action by the
shareholders of MAM Software, the Reserves, the maximum number of shares each
participant may purchase each Purchase Period (pursuant to Section 7), as well
as the price per share and the number of shares of Common Stock covered by each
option under the Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by MAM Software; provided, however, that conversion of any
convertible securities of MAM Software shall not be deemed to have been
“effected without receipt of consideration”. Such adjustment shall be made by
the Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by MAM Software of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

 

A-8

--------------------------------------------------------------------------------

 

19.2 Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of MAM Software, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Committee. The New Exercise Date
shall be before the date of MAM Software’s proposed dissolution or liquidation.
The Committee shall notify each participant in writing, at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for the
participant’s option has been changed to the New Exercise Date and that the
participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10 hereof.

 

19.3 Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of MAM Software, or the merger of MAM Software
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation, unless the successor corporation
refuses to do so. In the event that the successor corporation refuses to assume
or substitute for the option, any Offering Periods then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”) upon which
the Offering Period then in progress shall end. The New Exercise Date shall be
before the date of MAM Software’s proposed sale or merger. The Committee shall
notify each participant in writing, at least ten (10) business days prior to the
New Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.

 

 

Section 20. Amendment or Termination.

 

20.1 The Board of Directors or the Committee may at any time and for any reason
terminate or amend the Plan. Except as provided in Section 19 hereof, no such
termination can affect options previously granted, provided that an Offering
Period may be terminated by the Board of Directors or the Committee on any
Exercise Date if the Board or the Committee determines that the termination of
the Offering Period or the Plan is in the best interests of MAM Software and its
shareholders. Except as provided in Section 19 and this Section 20 hereof, no
amendment may make any change in any option theretofore granted which adversely
affects the rights of any participant. To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
applicable law, regulation or stock exchange rule), MAM Software shall obtain
shareholder approval of any amendments to the Plan in such a manner and to such
a degree as required.

 

20.2 Subject to compliance with the requirements of Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule), but without shareholder consent and without regard to whether
any participant rights may be considered to have been “adversely affected,” the
Board or the Committee shall be entitled to change the Offering Periods, limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
MAM Software’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Board or the Committee determines in its sole discretion advisable which
are consistent with the Plan.

 

A-9

--------------------------------------------------------------------------------

 

20.3 Subject to compliance with the requirements of Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule), in the event the Board or the Committee determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board or the Committee may, in its discretion and, to the
extent necessary or desirable, modify or amend the Plan to reduce or eliminate
such accounting consequence including, but not limited to:

 

20.3.1 altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

 

20.3.2 shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and

 

20.3.3 allocating shares.

 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 

Section 21. Conditions Upon Issuance of Shares.

 

Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for MAM
Software with respect to such compliance.

 

As a condition to the exercise of an option, MAM Software may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
MAM Software, such a representation is required by any of the aforementioned
applicable provisions of law.

 

Section 22. Term of Plan.

 

The Plan shall become effective upon the earlier to occur of its adoption by the
Board of Directors or its approval by the shareholders of MAM Software. It shall
continue in effect for a term of ten (10) years unless sooner terminated under
Section 20 hereof.

 

Section 23. Notices.

 

All notices or other communications by a participant to MAM Software under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by MAM Software at the location, or by the person,
designated by MAM Software for the receipt thereof.

 

A-10

--------------------------------------------------------------------------------

 

 

EXHIBIT A MAM SOFTWARE GROUP, INC. 2011 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT

 

Original Application Enrollment Date:

 

Change in Payroll Deduction Rate

 

Change of Beneficiary(ies)

 

1. I hereby elect to participate in the MAM Software Group, Inc. 2011 Employee
Stock Purchase Plan (the “Employee Stock Purchase Plan”) and subscribe to
purchase shares of MAM Software’s Common Stock in accordance with this
Subscription Agreement and the Employee Stock Purchase Plan.

 

2. I hereby authorize payroll deductions from each paycheck in the amount of
$____ or ____% of my Compensation on each payday (FROM 1% TO 25%, but in no
event greater than $2,400) during the Offering Period in accordance with the
Employee Stock Purchase Plan (please note that no fractional percentages are
permitted).

 

3. I understand that these payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Employee Stock Purchase Plan. I understand that if I do
not withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.

 

4. I have received a copy of the complete Employee Stock Purchase Plan. I
understand that my participation in the Employee Stock Purchase Plan is in all
respects subject to the terms of the Plan. I understand that my ability to
exercise the option under this Subscription Agreement is subject to shareholder
approval of the Employee Stock Purchase Plan.

 

5. Shares purchased for me under the Employee Stock Purchase Plan should be
issued in the name(s) of (Employee or Employee and Spouse only):

 

6. I understand that if I dispose of any shares received by me pursuant to the
Plan within 2 years after the Enrollment Date (the first day of the Offering
Period during which I purchased such shares) or one year after the Exercise
Date, I will be treated for federal income tax purposes as having received
ordinary income at the time of such disposition in an amount equal to the excess
of the amount I received in such disposition over the price which I paid for the
shares. I hereby agree to notify MAM Software in writing within 30 days after
the date of any disposition of my shares and I will make adequate provision for
Federal, state or other tax withholding obligations, if any, which arise upon
the disposition of the Common Stock. MAM Software may, but will not be obligated
to, withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
MAM Software any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the 2-year and 1year holding periods, I understand that I will
be treated for federal income tax purposes as having received income only at the
time of such disposition, and that such income will be taxed as ordinary income
only to the extent of an amount equal to the lesser of: (l) the excess of the
fair market value of the shares at the time of such disposition over the
purchase price which I paid for the shares; or (2) the excess of the fair market
value of the shares at the time the Enrollment Date (the first day of the
Offering Period during which I purchased such shares) over the purchase price
which I paid for the shares. The remainder of the gain, if any, recognized on
such disposition will be taxed as capital gain.

 

7. I hereby agree to be bound by the terms of the Employee Stock Purchase Plan.
The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Stock Purchase Plan.

 

8. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

 

 

NAME: (Please print)

 

 

(First) (Middle) (Last)

 

Relationship

 

(Address)

 

Employee’s Social Security Number:

 

Employee’s Address:

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:

 

Signature of Employee

Dated: Spouse’s Signature (If beneficiary is other than spouse)

 

A-11

--------------------------------------------------------------------------------

 

EXHIBIT B

 

MAM SOFTWARE GROUP, INC.

 

2011 EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

The undersigned participant in the Offering Period of the MAM Software Group,
Inc. 2011 Employee Stock Purchase Plan which began on , 201_ (the “Enrollment
Date”) hereby notifies MAM Software that he or she hereby withdraws from the
Offering Period. He or she hereby directs MAM Software to pay to the undersigned
as promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall be eligible to participate in succeeding
Offering Periods only by delivering to MAM Software a new Subscription
Agreement.

 

Name and Address of Participant:

 

Signature:

 

Date: